                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

THOMAS T., 1                                )
                                            )     No. 18 CV 3259
                          Plaintiff,        )
                                            )
      v.                                    )     Magistrate Judge Young B. Kim
                                            )
ANDREW M. SAUL, Commissioner of             )
Social Security,                            )
                                            )     September 18, 2019
                          Defendant.        )

                    MEMORANDUM OPINION and ORDER

      On May 15, 2019, the court remanded the decision of the administrative law

judge ("ALJ") denying Plaintiff Thomas T.'s applications for supplemental security

income ("SSI") and disability insurance benefits ("DIB"). Thomas now seeks an

award of attorney's fees as a prevailing party under the Equal Access to Justice Act

("EAJA"), 28 U.S.C. § 2412(d). For the following reasons, the motion is denied:

                                     Background

      In October 2014 Thomas sought SSI and DIB based on his claims that he had

become disabled by back, neck, and knee pain. The Commissioner of the Social

Security   Administration   denied     Thomas's    claims   initially   and   again   on

reconsideration, prompting him to seek a hearing before an ALJ. Following the

hearing at which a vocational expert ("VE") testified, the ALJ issued a decision

concluding that Thomas has the residual functional capacity ("RFC") to perform


1Pursuant to Internal Operating Procedure 22, the court uses only Plaintiff's first
name and last initial in this decision to protect his privacy to the extent possible.
light work with some additional limitations. The ALJ further determined based on

the VE's testimony that there are jobs that exist in the national economy that

coincide with Thomas's limitations, ultimately concluding that he is not disabled.

       After the Appeals Council declined to review the ALJ's decision, Thomas

sought judicial review in this court. See 42 U.S.C. § 405(g). The parties consented

to this court's jurisdiction, see 28 U.S.C. § 636(c), and filed cross-motions for

summary judgment. In his motion, Thomas raised several challenges to the ALJ's

decision, arguing that the ALJ failed to properly weigh a physician's opinion, failed

to incorporate all of Thomas's limitations into the RFC assessment, and relied on

VE testimony that was tainted by the ALJ's insufficient hypothetical questions.

This court rejected all but one of Thomas's contentions―that the ALJ had erred in

asking the VE to assume a "younger individual" in each hypothetical the ALJ posed.

(R. 30, Mem. Op. at 18-19.) The court characterized the question of whether that

mistake tainted the ALJ's step-five conclusion as a "close[] call," because there is a

conflict among courts as to whether such error is harmless. (Id. at 19-20.) The

court ultimately concluded that the ALJ's mistake in describing Thomas's age

category may have impacted the VE's testimony about the kinds of jobs available to

an individual with the limitations the ALJ described, and that a remand was

necessary "only for the purpose of allowing the ALJ to reevaluate whether Thomas

can perform gainful work that exists in significant numbers in the national economy

after considering VE testimony that reflects his accurate vocational profile." (Id. at

22.)




                                          2
      On August 7, 2019, Thomas filed the current motion seeking $8,995.82 in

attorney's fees and the costs associated with prosecuting his case. (R. 32.) The

government opposes the motion and argues that its position at the administrative

level and in defending the ALJ's decision was substantially justified. (R. 37, Govt.'s

Resp. at 4-5.)

                                      Analysis

      In a case by or against the United States the EAJA allows the court to award

attorney's fees and costs to a prevailing party where no "special circumstances"

make such an award unjust and the fee application is timely and supported, "unless

the court finds that the position of the United States was substantially justified."

28 U.S.C. § 2412(d)(1)(A); Conrad v. Barnhart, 434 F.3d 987, 989 (7th Cir. 2006).

Because the court remanded Thomas's claim for further consideration he is

considered to be a "prevailing party" for purposes of the EAJA, see Suide v. Astrue,

453 Fed. Appx. 646, 648 (7th Cir. 2011), and the only eligibility challenge the

government has raised to Thomas's fee petition is that its position was

"substantially justified" throughout these proceedings, (R. 37, Govt.'s Resp. at 4-5).

      The government bears the burden of demonstrating that its position was

substantially justified, Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009), and that

burden extends both to its litigation position before the court and the agency's

prelitigation conduct, Cummings v. Sullivan, 950 F.2d 492, 496 (7th Cir. 1991).

Although whether the government's litigating position is "substantially justified" is

a question that is not easily pinned down with precise rules or generalizations, the




                                           3
relevant inquiry is whether the position has a "reasonable basis both in law and

fact."    See Pierce v. Underwood, 487 U.S. 552, 562, 565 (1988) (quotation and

citation omitted). Under this standard, even a position that is incorrect may be

substantially justified "if a reasonable person could think it correct." Id. at 566 n.2.

         In fleshing out the "substantial justification" standard, the Seventh Circuit

has clarified that the government's position in a social security case "may be

substantially justified even if it turns out to be completely wrong," and that "it

typically takes something more egregious than just a run-of-the-mill error in

articulation to make the commissioner's position unjustified." Bassett v. Astrue, 641

F.3d 857, 859-60 (7th Cir. 2011). Examples of potentially unjustified positions arise

when the ALJ ignores or mischaracterizes significant evidence or where the

government defends the ALJ's decision based on contentions that the courts have

rejected. Id. at 860; see also Stewart, 561 F.3d at 684-85; Golembiewski v. Barnhart,

382 F.3d 721, 724-25 (7th Cir. 2004). Moreover, a district court's use of "strong

language" against the government's position on the merits of a case weighs toward a

finding that the government's position is not substantially justified. Golembiewski,

382 F.3d at 724. By contrast, the Seventh Circuit has made clear that where a case

presents a close call, that factor in and of itself weighs toward a finding of

substantial justification. See United States v. Thouvenot, Wade & Moerschen, Inc.,

596 F.3d 378, 384 (7th Cir. 2010) (equating "a close case" with one where the

government's position is substantially justified); Cummings, 950 F.2d at 498 ("We




                                           4
find that the closeness of the question is, in itself, evidence of substantial

justification.").

       Because in resolving this case on the merits the court agreed with Thomas's

arguments with respect to only one of the many contentions he raised, and because

this court expressly acknowledged that even the issue requiring remand presented a

"close[] call," (R. 30, Mem. Op. at 19), the government has met its burden here of

showing that its litigation position was substantially justified, see Cummings, 950

F.2d at 498.        The issue requiring remand stemmed from the ALJ's phrasing of

hypothetical questions to the VE, which involved what was essentially an error of

articulation. Specifically, although at the outset of questioning the ALJ confirmed

with the VE that Thomas fell in the category of individuals closely approaching

advanced age, in each of the hypotheticals the ALJ asked the VE to assume a

person in the younger individual age category. The court noted that whether that

mistake amounted to harmless or reversible error was complicated by conflicting

opinions from various courts and a lack of clear precedent. (R. 30, Mem. Op. at 20-

21.) After considering the conflicting outcomes in other cases, this court concluded

that a remand was required solely to allow the ALJ to reconsider the step-five

question of whether jobs exist for a person of Thomas's RFC who falls within the

age category of individuals closely approaching advanced age. (Id. at 22.) Because

the court remanded the case on this narrow basis, the court cannot say that the

government's defense of the ALJ's decision lacked a reasonable basis in law or fact.

See Cummings, 950 F.2d at 498. And the fact that the step-five issue was the only




                                           5
meritorious argument of the many Thomas raised also weighs toward a finding of

substantial justification. See Stewart, 561 F.3d at 683 (noting that "EAJA fees are

not determined by the number of successful arguments, but a party's success on a

single claim will rarely be dispositive of whether the government's overall position

was substantially justified").

                                   Conclusion

      For the foregoing reasons, Thomas's motion for attorney fees is denied.

                                             ENTER:


                                             ____________________________________
                                             Young B. Kim
                                             United States Magistrate Judge




                                         6
